DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are presently under consideration, and claim 10 is cancelled by applicant’s amendments to the claims filed with the response dated 29 June 2021.
Applicant’s amendments to the claims filed with the response dated 29 June 2021 have overcome the claim objections, rejections of claims 8-10 under 35 U.S.C. 101 and rejections of claims 1-10 under 35 U.S.C. 112(b) as set forth in the prior office action. These rejections are therefore withdrawn.
Upon further search and consideration of the amended claims, the prior art rejection of record is maintained, and updated to teach where the newly amended limitations are anticipated or made obvious. 
Applicant’s amendments to the claims have also raised new issues of indefiniteness and new rejections under 35 U.S.C. 112(b) are also set forth below.
Applicant’s arguments and remarks are addressed below.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites “wherein the high reflection gain type encapsulating film is used for encapsulating crystalline silicon cell photovoltaic modules”, but later recites “…and the crystalline silicon cell photovoltaic module” and “the silicon cells of the crystalline silicon cell photovoltaic module”. It’s not clear which crystalline silicon cell photovoltaic module is being referenced by these later recitations as claim 6 recites multiple crystalline silicon cell photovoltaic modules. As such, the scope of claim 6 cannot be determined and is rendered indefinite.

Claim 8 recites “for encapsulating crystalline silicon cell photovoltaic modules” in line 4 but later recites “the crystalline silicon cell photovoltaic module comprising silicon cells, the modules having an improved power by increasing a light reflectivity of a gap between the silicon cells of the crystalline silicon cell photovoltaic module, in use for encapsulating the module…”. It’s not clear which crystalline silicon cell photovoltaic 
Claim 9 depends from claim 8 and also recites “the crystalline silicon cell photovoltaic module” and is rejected as indefinite for the same reasons as claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kalejs et al (US 2009/0178704), in further view of Ulbricht et al (US 2016/0177124) and further in view of Maeda et al (US 2012/0082853).

Regarding claim 1 Kalejs discloses a high reflection gain type encapsulating film, comprising: 
an encapsulating layer ([0080] Fig. 13 see: back encapsulating sheet 42); and 
a reflecting layer ([0119]-[0120], [0127] Fig. 13 see: light scattering film 132), 
wherein the encapsulating layer has a thickness of 200 µm to 500 µm ([0080] Fig. 13 see: back encapsulating sheet 42 having a thickness of about 0.25 mm (250 µm)) and is prepared by mixing a first matrix resin and an ultraviolet stabilizer ([0073] see: encapsulating layer 42 includes ethylene vinyl acetate (EVA) and UV blocking materials that prevent degradation of the EVA),

the reflecting layer has a thickness of 5 to 200 µm ([0127] Fig. 13 see: light scattering film 132 is for example 0.005 inches (~127 µm) thick), and is prepared by mixing a second matrix resin ([0127], [0136]-[0139], Fig. 13 see: light scattering film 132 comprises a transparent carrier plastic or polymer such as epoxy or EVA), 3 wt% to 30 wt% of a first filler ([0007], [0127], [0136]-[0139], Fig. 13 see: light scattering film 132 comprises light scattering pigment particles at 10 wt%), 0 wt% to 20 wt% of a second filler (the film can contain 0 wt% of the second filler), and 0 wt% to 1 wt% of an ultraviolet stabilizer (the film can contain 0 wt% of the ultraviolet stabilizer).
Kalejs does not explicitly disclose where the encapsulating layer is prepared by mixing the proportions of 60 wt% to 90 wt% of a first matrix resin, 0.5 wt% to 30 wt% of a modified additive, 0.1 wt% to 10 wt% of an ultraviolet stabilizer, 0.1 wt% to 3 wt% of an anti-thermo-oxidative aging agent and 0.1 wt% to 3 wt% of an initiator, then melting at a temperature of 60°C to 200°C and casting into a film.
Ulbricht discloses a composition of EVA for making an encapsulating film for solar cell (Ulbricht, [0034], [0046]-[0047], [0052] see: composition (B) containing an EVA copolymer for forming a solar cell encapsulating film) which further comprises 0.5 wt% to 30 wt% of a modified additive (Ulbricht, [0070], [0074], [0076]-[0077] see: 0.1 wt% to 2 wt% of a silane coupling agent added), 0.1 wt% to 10 wt% of an ultraviolet stabilizer (Ulbricht, [0070], [0083], [0090]-[0092] see: HALS or UV absorbers added at an amount 
Ulbricht and Kalejs are combinable as they are both concerned with encapsulating films for solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the encapsulating film of Kalejs in view of Ulbricht such that the mixture for preparing the encapsulating layer of Kalejs further comprises 0.5 wt% to 30 wt% of a modified additive (Ulbricht, [0070], [0074], [0076]-[0077] see: 0.1 wt% to 2 wt% of a silane coupling agent added), 0.1 wt% to 10 wt% of an ultraviolet stabilizer (Ulbricht, [0070], [0083], [0090]-[0092] see: HALS or UV absorbers added at an amount of 0.05 wt% to 0.3 wt%), 0.1 wt% to 3 wt% of an anti-thermo-oxidative aging agent (Ulbricht, [0070], [0082] see: antioxidant added at a proportion of preferably 0.05 wt% to 0.3 wt%), and 0.1 wt% to 3 wt% of an initiator (Ulbricht, [0057]-[0059], [0067], [0069] see: the initiator can be added in the preferable ranges of 0.5 wt% to 2 wt% or 0.25 wt% to 1 wt%) as Ulbricht teaches these are common additives for solar cell encapsulating films preferably added for their uses including initiating a crosslinking reaction in forming 
Furthermore regarding the claimed ranges of 0.5 wt% to 30 wt% of the modified additive, 0.1 wt% to 10 wt% of the ultraviolet stabilizer, and 0.1 wt% to 3 wt% of the anti-thermo-oxidative aging agent, Ulbricht teaches ranges of these additives substantially overlapping these claimed ranges as set forth above (0.1 wt% to 2 wt% of a silane coupling agent), (0.05 wt% to 0.3 wt% of UV absorbers), (0.05 wt% to 0.3 wt% of an antioxidant). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Furthermore, regarding the claim limitation where the first matrix resin is added in an amount of 60 wt% to 90 wt% of the mixture for forming the encapsulating layer, the wt% of first matrix resin (EVA resin) in the encapsulating layer is dependent on the wt% of additives mixed into the in the encapsulating layer. For that reason, the wt% of first matrix resin (EVA resin) in the encapsulating layer, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the wt% of first matrix resin In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Additionally, the claim 1 limitations to melting (the mixture for forming the encapsulating layer) at a temperature of 60°C to 200°C and casting into a film is directed to a method of manufacturing the claimed encapsulating film. The determination of patentability is determined by the recited structure of the claimed encapsulating film and not by a method of making said film.  A claim containing a recitation with respect to the manner in which a claimed article is made does not differentiate the claimed article from a prior art article if the prior art article teaches all the structural limitations of the claim.  See MPEP 2113 and 2114. The encapsulating layer of Kalejs as modified by Ulbricht teaches all of the structural limitations of the claimed encapsulating layer as set forth above. 
Kalejs does not explicitly disclose where the reflecting layer is prepared by mixing the proportions of: 60 wt% to 85 wt% of the second matrix resin, 3 wt% to 30 wt% of an auxiliary resin, 0.5 wt to 10 wt% of a modified additive, 0.5 wt% to 20 wt% of a diluent, 0.001 wt% to 5 wt% of an anti-thermo-oxidative aging agent and 0.001 wt% to 
Maeda teaches a transparent curable adhesive resin for manufacturing solar cell modules and optical materials (Maeda, [0189]) prepared by mixing  60 wt% to 85 wt% of a second matrix resin (Maeda, [0070] see: the actinic energy ray curable adhesive contains preferably 60 to 85 wt% of a urethane resin (D)), 3 wt% to 30 wt% of an auxiliary resin (Maeda, [0070] see: the actinic energy ray curable adhesive contains 2.5 to 34 wt% of an epoxy resin (E)), 0.5 wt% to 20 wt% of a diluent (Maeda, [0070] see: the actinic energy ray curable adhesive contains 0 to 15 wt% of a compound having a (meth)acrylol group other than the urethane resin (D)), a modified additive, an anti-thermo-oxidative aging agent, and an initiator (Maeda, [0066]-[0069] see: the actinic energy ray curable adhesive contains a silane coupling agent, an antioxidant and a photoinitiator). Maeda teaches the transparent curable adhesive resin provides excellent adhesion and moist-heat resistance without causing appearance defects or delamination (Maeda, [0189]).
Maeda and Kalejs are combinable as they are both concerned with encapsulating films for solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the encapsulating film of Kalejs in view of Maeda such that the  mixture for preparing the reflecting layer of Kalejs employs the transparent curable adhesive resin of Maeda as the transparent carrier matrix for dispersing the light scattering first filler of Kalejs where the transparent curable adhesive resin of Maeda comprises 60 wt% to 85 wt% of a second matrix resin (Maeda, [0070] see: the actinic 
Furthermore regarding the claimed ranges of 3 wt% to 30 wt% of the auxiliary resin, and 0.5 wt% to 20 wt% of the diluent in the mixture of the reflecting layer, Maeda teaches ranges of these additives substantially overlapping or encompassing these claimed ranges as set forth above (2.5 to 34 wt% of an epoxy resin (E)), (0 to 15 wt% of a compound having a (meth)acrylol group other than the urethane resin (D)). It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Although Maeda does not explicitly disclose the recited ranges including 0.5 wt to 10 wt% of the modified additive (silane coupling agent), 0.001 wt% to 5 wt% of the anti-thermo-oxidative aging agent (antioxidant), and 0.001 wt% to 5 wt% of the initiator (photoinitiator) in the mixture of the reflecting layer, Ulbricht teaches the claimed ranges of these additives in polymer mixtures (Ulbricht, [0069], [0078], [0082] see: 0.1 wt% to 2 wt% of a silane coupling agent, 0.05 wt% to 0.3 wt% of an antioxidant, 0.25 wt% to 1 wt% of a photoinitiator). It would have been obvious to one having ordinary skill in the art at the time of the invention to employ the modified additive (silane coupling agent), the anti-thermo-oxidative aging agent (antioxidant), and the initiator (photoinitiator) of Maeda in the mixture of the reflecting layer of modified Kalejs in the claimed ranges as taught by Ulbricht (Ulbricht, [0069], [0078], [0082] see: 0.1 wt% to 2 wt% of a silane coupling agent, 0.05 wt% to 0.3 wt% of an antioxidant, 0.25 wt% to 1 wt% of a photoinitiator) as such a modification would have amounted to the use of known additives for their intended use in a known environment in amounts for achieving the expected results of their intended uses of providing enhanced adhesion, initiating crosslinking reactions in the composition, and providing aging resistance.
Additionally, the claim 1 limitations to “coating the mixture (of the reflecting layer) on a surface of the encapsulating layer and then curing at a temperature of 30°C to 150°C” is directed to a method of manufacturing the claimed encapsulating film. The determination of patentability is determined by the recited structure of the claimed encapsulating film and not by a method of making said film.  A claim containing a 

Regarding claim 2 modified Kalejs teaches the high reflection gain type encapsulating film according to claim 1, and Maeda further teaches wherein the second matrix resin is composed of one or more, mixed in any ratio, of a hydroxy acrylic resin, a hydroxyl-terminated polyolefin resin, a polycarbonate diol, a polycaprolactone diol, and polytetrahydrofuran diol (Maeda, [0040]-[0041] see: urethane resin (D) includes diol ingredient (A1) such as a polycarbonate diol and a polyol ingredient (B) containing a (meth)acryloyl group and two or more hydroxyl groups such as glycerin mono(meth)acrylate (claimed hydroxy acrylic resin)); 
the auxiliary resin is composed of one or more, mixed in any ratio, of a bisphenol A type epoxy resin, a phenolic epoxy resin, a bisphenol A type epoxy vinyl ester resin, a novolac epoxy vinyl ester resin, an acrylic vinyl ester resin, and a polyurethane vinyl ester resin (Maeda, [0056] see: epoxy resin (E) can be a bisphenol A type epoxy resin).   
 




Regarding claim 5 modified Kalejs discloses the high reflection gain type encapsulating film according to claim 1, and Maeda further teaches wherein the diluent is composed of one or more, mixed in any ratio, of alkyl acrylate, ether acrylate, hydroxy acrylate, diol diacrylate, trihydroxy triacrylate, glycidyl acrylate, ethoxylated bisphenol A acrylate, alkyl methacrylate, ether methacrylate, hydroxy 18DF191611US methacrylate, diol dimethacrylate, trihydroxy trimethacrylate, glycidyl methacrylate, and ethoxylated bisphenol A methacrylate (Maeda, [0062]-[0063] see: compound having a (meth)acrylol group other than the urethane resin (D) is 4-hydroxybutyl (meth)acrylate (a hydroxy acrylate), lauryl (meth)acrylate (alkyl acrylate)). 

Regarding claim 6 modified Kalejs discloses the high reflection gain type encapsulating film according to claim 1, wherein the high reflection gain type encapsulating film is used for encapsulating crystalline silicon cell photovoltaic modules, and the crystalline silicon cell photovoltaic module comprising silicon cells, patterns of 

Regarding claim 7 modified Kalejs discloses the high reflection gain type encapsulating film according to claim 1, and Maeda teaches wherein the curing of the reflecting layer adopts one or more of heat curing, radiation curing, ultraviolet curing, and microwave curing (Maeda, [0095] see: actinic energy curable adhesive cured through radiation such as UV or visible rays).  

Regarding claim 8 modified Kalejs discloses a use of the high reflection gain type encapsulating film according to claim 1, wherein the high reflection gain type encapsulating film is used as a front encapsulating film or a back encapsulating film for .   

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kalejs et al (US 2009/0178704), in view of Ulbricht et al (US 2016/0177124) in view of Maeda et al (US 2012/0082853) as applied to claims 1-2, and 4-8 above, and in further view of Kim’922 et al (US 2016/0035922).

Regarding claim 3 modified Kalejs teaches the high reflection gain type encapsulating film according to claim 1, wherein the first filler is formed by mixing 0 wt% to 40 wt% of one or more selected from flake-like wet mica powder, talc powder, 2 and does not require inclusion of the other recited fillers).
Regarding the claim 3 limitation where “the second filler is composed of one or more, mixed in any ratio, of polymethyl methacrylate micropowder, polyamide micropowder, polyester micropowder, polystyrene micropowder, polyethylene micropowder and polypropylene micropowder that have a particle diameter in a range of 5um to 100um” this limitation is directed to the second filler which can be 0 wt% in the reflecting layer and thus are anticipated by the prior art.
Regarding the claim 3 limitation where the titanium dioxide has a particle diameter in a range of 0.2 µm to 1.0 µm, Kalejs teaches the encompassing range where the light scattering particles have a diameter of about 0.1 µm to about 800 µm (Kalejs, [0124]) but does not explicitly recite the claimed narrower range.
Kim’922 teaches a patterned white pigment reflecting layer for a solar cell module including titanium dioxide particles with a diameter of 0.1 µm to 3.0 µm (Kim’922, [0049]-[0052]). Kim’922 teaches if the particle diameter is too small, manufacturing costs increase, but if the particle diameter is too large, UV shielding provided by the particle is reduced (Kim’922, [0052]). Manufacturing cost and UV shielding
manufacturing cost and UV shielding are variables that can be modified, among others, by adjusting the particle diameter, with manufacturing cost and UV shielding both increasing as the particle diameter is decreased, the precise particle diameter would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed the particle diameter cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the particle diameter in the film of Kalejs to obtain the desired balance between the manufacturing cost and UV shielding (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kalejs et al (US 2009/0178704), in view of Ulbricht et al (US 2016/0177124) in view of Maeda et al (US 2012/0082853) as applied to claims 1-2, and 4-8 above, and in further view of Kim’495 (US 2014/0116495).

Regarding claim 9 modified Kalejs discloses the use according to claim 8, but does not explicitly disclose wherein the crystalline silicon cell photovoltaic module is a bifacial photovoltaic module generating electricity on both the front side and the back side of the cells. 

Kim’495 and modified Kalejs are combinable as they are both concerned with solar cell modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Kalejs in view of Kim’495 such that the solar cells of Kalejs are bifacial solar cells and the back panel material of Kalejs is a back panel transparent material of a transparent photovoltaic backing plate as taught by Kim’495 (Kim’495, Fig. 13, [0040]-[0041] see: bifacial solar cell module 100 comprising a completely clear backsheet 371) as Kim’495 teaches this configuration allows the backsides of the bifacial solar cells to receive light from the backside (Kim’495, Fig. 13, [0040]).

Response to Arguments
Applicant's arguments filed 29 June 2021 have been fully considered but they are not persuasive.
Applicant argues on page 7 of the response dated 29 June 2021 that:
Firstly, the encapsulating film in amended claim 1 functions to effectively absorb and utilize the sunlight in the gap area between the silicon cells, so as to that the base material of the encapsulating film has a high transmittance of more than 90% and the reflecting layer of the encapsulating film has a high reflectivity of more than 80%, and thus can increasing the power gain by more than 2% for the photovoltaic module (see the present application, paragraph [0018] of the description)


Applicant’s arguments above has been fully considered but are not found persuasive as they are not commensurate in scope with the limitations of amended claim 1. Amended claim 1 is directed to a ‘high reflection gain type encapsulating film’ and does not recite any functional limitations to its specific transmittance or reflectance, and neither do the compositional limitations of the encapsulating film necessarily imply a high transmittance of more than 90% or a high reflectivity of more than 80%. Amended claim 1 does not recite any structure or intended use as an encapsulating film and reflection layer in a photovoltaic module that increases the power gain by more than 2% for the photovoltaic module. As such, applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a high transmittance of more than 90%, a high reflectivity of more than 80%, a power gain by more than 2% for the photovoltaic module) are not recited in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s further arguments and remarks are moot as they depend from the arguments rebutted above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/           Primary Examiner, Art Unit 1726